Martin, J.

delivered the opinion of the court.
The plaintiff and appellant complains that :
1. The District .Court admitted evidence of a special contract for wages, which he claimed on a quantum meruit, and the general issue only was pleaded.
2. The defendants having taken a commission to examine witnesses on the issue offered by the original answer, filed a supplemental one by leave, in which they alleged the special agreement, and were permitted to establish it by testimony taken under the commission obtained before the filing of the supplemental answer; and the court erroneously refused him costs.
It does not appear to us the court erred. The appellant claimed wages as- engineer of the boat, and averred he deserved one hundred dollars per month. The appellee denied this, and offered evidence that the appellant himself did not value his own service so highly, and had engaged to act for thirty-five dollars per month.
. . , The evidence -was, therefore, proper on the general issue.
The appellant has relied on the case of Allen vs. Marlin, 7 Martin, N. S. 300, to support his first proposition. That case is the very converse of the -present. The plaintiff claimed wages on a special agreement, and we concurred with the judge a quo, who refused leave to the defendants to show the value of the plaintiff’s services.
*349The counsel has further relied on the case of Stone et als. vs. Clifford, lately determined in this court, but not yet printed. This case, however, does not appear to support him.
The appellant, in our opinion, failed in establishing the amicable demand.
The appellee’s counsel has drawn our attention to some , ,- , errors which he attributes to the court below; but as we have not found any prayer of his for relief, we have not examined his complaint.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.